Hart, J., (dissenting). Judge Humphreys and myself dissent on the ground that, under the testimony of the defendants’ own attorneys, the majority opinion is a departure from the rule announced by the former decisions of this court. In Stewart v. State, 13 Ark. 720, decided in 1853, the statute in question in this case was first construed. In discussing the statute Chief Justice WatkiNs said: “The judicial officers furnished by the State for the trial of all offenders are presumed to be honest and capable. We have seen what care the State by her legislation has taken to furnish the opportunity for a speedy trial. We cannot shut our eyes to the fact, known to all who are acquainted with the administration of justice, that where the crime is of magnitude, delays diminish the chances of conviction, and with that hope are usually sought or acquiesced in by the accused. And for that reason we think the spirit of the law is that, for a prisoner to be entitled to his discharge for want of prosecution, he must-have placed himself on the record in the attitude of demanding a trial, or at least of resisting postponements.” In Dillard v. State, 65 Ark. 404, it was said that the defendant was not entitled to his discharge where he was consenting to or acquiescing in the delay. Again in Fox v. State, 102 Ark. 393, decided in February, 1912, it appears that the defendant did not demand a trial or resist the order for a continuance, and it was held that the circuit court was correct in refusing to dismiss the case for want of prosecution. The opinion in the Stewart case was written by a very able and clear-headed judge. The language used plainly and unequivocally conveys its own meaning. This construction has been followed by our courts for 70 years, and no useful purpose can be served at this late date in considering and reviewing decisions of other courts construing similar statutes. The circuit court found" the facts to be that neither the defendants nor their attorneys consented to a continuance for them, and found the law to be that they were not entitled to their discharge upon their motion. We think that the learned circuit judge was correct in his declaration, of law as applied to the facts testified to by the attorneys for the defendants. It was not necessary, under our former decisions, for the defendants to consent to a continuance to prevent their discharge under the statutes. If they acquiesced in or failed to resist the order for a continuance, they were not entitled to be discharged for want of prosecution. On the part of the defendants their motion filed on the 16th day of October, 1922, was first introduced. It reads as follows: “Come the defendants in the above styled canse by their attorneys, Murphy, McHaney & Dunaway, and Mann & McCulloch, and moved the court to set their case for trial for a certain day during the present term of the court.” We next come to the testimony of Burle Mann, from whom we quote the following: “Q. Do you remember having a conversation with the judge the day court adjourned, at the October term, in which he asked you why you did not call up your motion? Mr. Andrews: We object; Judge Jackson didn’t deny it, he said he didn’t remember it. Q. Did you have such a conversation with him? A. Yes sir. Q. What was your reply to that? A. The reason I remember that so definitely, I was at my office on Saturday morning, I think it was, the Cothran case was wound up, and I was going over to see lawyer Smith, and just as I went into the Lesser building I met Scipio Jones, I think he had been over to the courthouse, and Scipio and I walked up the stair steps, and the judge was coming down. I ran in to Judge Jackson, and he says, Why wasn’t you there to call up your motions? Well, it worried me, because I didn’t think it was necessary to call them up after the motions had been filed asking* that the cases be set down for trial, so I went up to Mr. Smith’s office and I think discussed the matter1 with him to some extent, with Scipio Jones, and I went back to my office, and I think Mr. R. D. Smith and Scipio Jones came on here to the courthouse and looked up the record. Q. Then, in no way did you 'consent or connive at a continuance at these terms? A. I did not. Q. Do you know what the understanding was with reference to these cases, with reference to continuing it or trying it? A. My understanding was, we had this statute in view, which states if a defendant is not brought to trial by the end of the second term he is entitled to a discharge, and we had that statute in mind when we were filing these motions; and I never consented toiany'continuance, and never acquiesced any more than I was forced to acquiesce. Q. You were in the attitude, at all times, of demanding a trial, were you? A. Yes sir; and I filed these motions that these cases he set down for a day certain. Q. Were you present in the court room the day they were set for the second Friday? A. I expect I was; yes sir, that is at the October term, when it was set for the second Friday. Q. The cases were not called on that day, were they? A. No sir. No witnesses were ever subpoenaed for the State, that I have any recollection of. Q. Is there anything else you want to state of your own accord? A. That’s all I know.” On cross-examination Mann admitted that he filed the motion set out above, and that McHaney was not present at the October term, 1922, of the Lee Circuit Court. In this connection it may be stated that McHaney was one of the attorneys for the defendants when they were originally tried and convicted for murder in this case and also when the cases were reversed by this court for errors committed by the trial court. See Ware v. State, 146 Ark. 321. McHaney is still attorney for the defendants. We quote from the cross examination of Burk Mann the following’: “Q. Now, following the films' of vnur motions he set the cases for trial on the second Friday of the term? A. Yes sir. Q. And on the second Friday the case of the State of Arkansas against G-uy Cothran, was— Cotikt: Don’t go over that. Q. I want to ask you whether or not, as counsel for the defendant, at that term of court, you made any request of the court, after that day passed, for the trial of these cases? A. No sir, as soon as they got through with the Cothran case, why, he adjourned court; I wasn’t here that morning.” Viewing this evidence in the light most favorable to the defendant, it appears that, upon application of one of their attorneys, the cases were set down for trial on a day certain. On the dav set for the trial the court was engaged in trying -another murder case. The record shows that the defendants were represented by four . firms of attorneys, and that only one of their attorneys malees any pretense of having- been present in court on ■the day the cases were set for trial. It appears inferentially that the presiding judge w.as well acquainted with all of these attorneys. Burk Mann says that he ■“expects” he was in court on the day the cases were set for trial. He evidently knew that his associates were not present and that the cases were not expected to he tried. ■Otherwise the absence of his associates, and especially : the absence of McHaney, would have caused him to have had a'definite recollection about the matter. The murder case on trial was continued throughout that day and was not finished until some time the following day, which was Saturday. Mann admits that he did not attend the court ■ on Saturday, and it does not appear that any of the other attorneys for the defendants were present. . It was the duty of some of the attorneys for the defendants to have been present or to have been excused by the court. The presiding judge, being well acquainted with all of the attorneys for- the defendants, could look over the court room and see that they were not present, and that they were absent without leave of the court. Under these cir- . eumstanees he was justified' in continuing the cases and considering the attorneys for the defendants in- the attitude of acquiescing in the continuance, or at least in not resisting it. To hold otherwise places upon the trial ■court the burden of keeping track of the lawyers having business- in court, instead of requiring the lawyers to be •in attendance upon the court. • The nub of the Avhole matter is that, under the majority opinion, attorneys for a defendant may have a case set down for trial on a certain day, and if upon .that day the court is engaged in the trial of an unfinished case, th¡e attorneys for the defendant.may, without leave of. the court, absent themselves until the court .notifies them that it is ready to proceed with their case. ■ . If, under the circumstances' detailed above, the court could -not continue the cases without notifying the attorneys of tbe defendants, it necessarily .follows-that it could not proceed to try the cases without further, notice • to them. This course of proceedings would soon cause the trial court to lose control of the.docket. Persons accused of crime as well as other litigants -must keep themselves informed as to the progress of their cases, and, in order to be discharged for want of prosecution, they must at all times keep themselves in an attitude of demanding a trial or resisting a continuance. The only other testimony bearing upon this question is that of R. D. Smith, one of the attorneys for the defendants. The whole of his testimony is as follows: “Q. Judge Jackson testified this morning that you were in- the court room the morning the cases were continued by agreement, to the adjourned term. Did you have any knowledge of any continuance or agreement, or did you agree or acquiesce to a continuance of the cases? A. No sir, I did not.” It is apparent that his testimony is entirely of a negative character, and does not show in any manner that the defendants were resisting the order for a continuance. Moreover, the record shows that at the April term, 1922, the defendants did no more than file a motion to set their cases for trial, and it appears that no action was taken •on the motion. Their failure to ask a ruling on their motion is the highest evidence of their intention to acquiesce in the action of the court in not trying their cases. In fact, it amounts absolutely to acquiescence. Suppose a presiding judge should continue a case in the presence and hearing of a defendant and his attorneys, without objection or protest on their part, their silence would amount to acquiescence, in all reasonable minds. If such acquiescence can be changed to resistance because they have filed a motion to set the cases for trial, which the court has not acted upon, and upon which no ruling has been asked, it would be a very easy matter to set a trap for a busy or unsuspecting judge, and no sanctity and protection would be afforded to their judgments.' ' In- our judgment, the rule laid down in the majority opinion as applied to the facts testified to by the defendants’ own attorneys, has not heretofore been the law in this State, and, believing that such a rule will tend to hamper the trial courts in the discharge of their duties, we respectfully dissent.